Citation Nr: 0817491	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  00-16 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1982.  

This appeal arises from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran and his wife presented 
sworn testimony in support of his appeal during a September 
2003 hearing before the undersigned Acting Veterans Law 
Judge.

The Board of Veterans' Appeals (Board) denied the veteran's 
claim for TDIU in a July 2006 decision.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court in a January 2008 
order vacated the July 2006 decision and remanded the 
veteran's claim to the Board for readjudication and 
consideration of his claim on an extraschedular basis.  

In a November 2007 rating decision, the RO increased the 
schedular disability ratings assigned to impairment resulting 
from the veteran's service-connected right shoulder 
disability and his bilateral heel disability.


FINDING OF FACT

The veteran's service connected disabilities are of such 
severity as to render the veteran unemployable.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.304, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has concluded the veteran's service connected 
disabilities have rendered the veteran unemployable.  The 
veteran's service-connected disabilities include 
hypertension, rated as 40 percent disabling; residuals of 
dislocation of the right shoulder, rated as 20 percent 
disabling; and callouses on both heels, rated as 10 percent 
disabling.  In combination the veteran's service connected 
disabilities are rated as 60 percent disabling.  

The veteran has asserted he lost his job as a truck driver 
due to his hypertension.  That assertion is supported by an 
August 1998 Physical Examination for drivers which indicates 
the veteran was not qualified to drive due to high blood 
pressure.  

A review of the claims folder indicates the veteran's 
occupational history includes working at Walmart and Union 
Camp as a stacker prior to entering the service.  In service 
he was trained in administrative work.  The veteran has 
reported working as a truck driver for approximately 15 
years.  

There is some question as to the level of education the 
veteran has completed.  At his hearing in September 2003 the 
veteran reported having a high school education.  On his 
applications for TDIU in October 1996 and January 1999 he 
circled first having completed two years of college and then 
only one year of college.  He did indicate he had received 
training as a machinist in the 1980's.  

In September 1999 the veteran sought assistance from VA 
Vocational Rehabilitation service.  A VA Counseling Report-
Narrative Summary reveals the veteran was found to have an 
employment handicap.  His service-connected right shoulder 
disorder produced limitations that prevented him from fine 
motor dexterity and use of his hand, lifting heavy objects, 
reaching overhead, writing, pushing and pulling with his arm.  
His right shoulder disorder precluded employment as a truck 
driver or machinist and most vocational training that 
required use of his arms.  After reviewing the veteran's 
civilian employment and training history the VA counselor 
concluded he had no acceptable identifiable marketable 
skills.  

A January 2001 decision of the Social Security Administration 
(SSA) awarded the veteran disability benefits.  The award was 
based on a finding the veteran was precluded from gainful 
employment by severe impairments which included traumatic 
arthritis of the right shoulder, degenerative disc disease of 
the cervical and lumbar spines, and hypertension.  

In October 2005 the veteran was examined by VA.  The 
assessment of his disabilities was that he had hypertension 
and right shoulder instability which caused moderate 
impairment and a left foot callus which caused mild 
impairment.  In the opinion of the VA examiner the veteran 
would be able to perform in a sedentary occupation.  The 
examiner suggested that the veteran needed aggressive 
treatment of his hypertension, a surgical evaluation of his 
right shoulder (and surgical correction of his instability).  
He suggested the veteran was a candidate for vocational 
rehabilitation.  

The evidence demonstrates the veteran is unemployable.  The 
question before the Board is whether his unemployability is 
solely due to his service-connected disabilities.  The 
regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  The evidence 
indicates the veteran does not meet the schedular criteria 
for assigning TDIU as although he has one disability rated at 
40 percent, his combined disability rating is only 60 
percent.  

A total rating may also be provided if the veteran fails to 
meet the schedular requirements if he presents a disability 
picture which places him in a different position than other 
veterans with the same percentage of disability.  In reaching 
its determination in this case the Board has followed the 
analysis of the Court in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (2007).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither non-service-connected disabilities nor advancing age 
may be considered.  38 C.F.R. § 3.341(a) (1993); Hersey v. 
Derwinski, 2 Vet. App 91 (1992).  

The Board is aware that the decision of the SSA is not 
controlling for VA purposes but has carefully reviewed the 
medical records supporting that determination.  His right 
shoulder arthritis was considered his primary disability by 
SSA.  It limited his ability to lift, carry, and perform 
repetitive tasks.  While the SSA decision is not controlling 
it is pertinent to the determination of appellant's ability 
to engage in substantially gainful employment.  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  

The evidence demonstrates the veteran is no longer able to 
function in jobs which require manual labor.  The VA examiner 
in October 2005 suggested he would be able to perform in a 
sedentary job, and then noted he needed medical treatment and 
recommended vocational rehabilitation.  However, the VA 
Vocational Counselor concluded that the veteran's service 
connected right shoulder disorder would prohibit him from 
many of the functions required of an individual in a 
sedentary occupation, as well.  In addition, it was noted in 
the Vocational Rehabilitation Narrative Report that the 
veteran had no transferable or marketable skills.  In essence 
the evidence indicates the veteran would have limitations in 
performing tasks which involve the use of both hands, and 
would have difficulty standing for long periods due to his 
left foot calluses.  He has uncontrolled hypertension which 
would prohibit him from working in a stressful environment.  
His VA treatment records document that his hypertension has 
affected his vision and balance, and often causes headaches.  
VA records also include treatment for right shoulder pain.  
While additional training might result in the veteran 
obtaining marketable skills, presently there is no evidence 
that indicates the veteran is able to function in a sedentary 
job with only his current level of education and training.  

The opinion of the VA examiner in October 2005 seems to imply 
that after medical treatment and vocational training the 
veteran would be able to function in a sedentary work 
environment.  The Board is aware that the veteran did not 
complete his program of training as outlined by his VA 
vocational counselor.  Nevertheless, upon review, his 
impairments and past occupational history and training do not 
support a finding that the veteran has the requisite skills 
to be able to perform in a sedentary occupation that would 
not require the use of both arms, standing for long periods, 
or lifting and carrying. 

The Board has therefore concluded that the limitations 
imposed by his service-connected right shoulder disorder, 
hypertension, and left foot pain have rendered the veteran 
unable to secure and retain substantially gainful employment.  
The evidence thus supports a grant of the benefit sought.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted. 



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


